                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


DERRYL WATSON,
              Plaintiff,                          No. 16-13770
v.                                                District Judge Linda V. Parker
                                                  Magistrate Judge R. Steven Whalen
CHARLES JAMSEN, ET AL.,
              Defendants.
                                        /

                                         ORDER
       Before the Court is Plaintiff Derryl Watson’s Motion to Compel Non-Party

Michigan Department of Corrections to Comply with Valid Subpoena and [to] Show
Cause why Court Shouldn’t Find MDOC in Contempt [ECF No. 86].
       Plaintiff served a subpoena on the MDOC, requesting to inspect his medical

records, specifically “photographs and video taken of Plaintiff’s left foot and bandages
taken by Nurse Supervisor Brian Duckworth and Dr. M. Page on May 6, 2016 at DWH

(Duane Waters Hospital).” Motion, ECF No. 86, Page.ID.1178. Plaintiff states in his

motion that the MDOC replied that no photographs exist for the date requested. Id.

       In its response [ECF No. 87], the MDOC states that on further review, it did locate
one photograph of Plaintiff’s foot was taken during the May 6, 2018 visit. A black and
white copy of the photograph is attached to the response. The photograph shows

unwrapped and bloodied dressing. The response also states that “videos are not a part of
the medical record,” and that the “MDOC is not certain that any responsive videos exist.”
ECF No. 87, Page.ID.1192.



                                            -1-
       Documents, photographs, or videos relating to May 6, 2016, if they exist, are
relevant to the condition of Plaintiff’s foot between April 19 and May 5, 2016. See

Opinion Denying Defendants’ Motion for Summary Judgment, ECF No. 97. Moreover,
the MDOC’s claim that videos and photographs are not formally “part of the medical

record” is beside the point. If they were taken by medical personnel in the course of
treatment or evaluation, they would be encompassed in Plaintiff’s request, regardless of
how the MDOC characterizes them. To find otherwise would be to elevate semantics over
substance.

       The MDOC states that it is unsure if any videos exist. It will therefore undertake a
diligent and good faith investigation into whether it has any videos or other photographs

taken at the Plaintiff’s May 6, 2016 appointment. If such material exists and is in the

possession, custody, or control of the MDOC, Plaintiff will be permitted to examine that
material. If it does not exist, the MDOC will notify the Plaintiff of such. Plaintiff will

also be permitted to examine the original photograph from which the copy submitted with

the response was made.
       I find no basis, however, to consider contempt proceedings against the MDOC.

       Under these terms, Plaintiff’s motion [ECF No.86] is GRANTED to the extent that
the MDOC will permit the Plaintiff to inspect this material as discussed above.
       The motion is DENIED as to Plaintiff’s request to issue a show cause/contempt

order to the MDOC.
       IT IS SO ORDERED.



Dated: September 25, 2019                  s/R. Steven Whalen
                                           R. STEVEN WHALEN
                                           UNITED STATES MAGISTRATE JUDGE


                                             -2-
                             CERTIFICATE OF SERVICE
       I hereby certify on September 25, 2019 that I electronically filed the foregoing paper
with the Clerk of the Court sending notification of such filing to all counsel registered
electronically. I hereby certify that a copy of this paper was mailed to the following non-
registered ECF participants September 25, 2019.

                                                         s/Carolyn M. Ciesla
                                                         Case Manager for the
                                                         Honorable R. Steven Whalen




                                             -3-
